Citation Nr: 0326361	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  98-07 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for prostate cancer claimed 
as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Gary E. Conn, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
January 1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 


REMAND

The veteran's claim was remanded by the Board in February 
2003 in order that the Under Secretary for Health could 
provide a radiation dose estimate for the veteran's period of 
service in Japan in 1945 and 1946.  The February 2003 remand 
then directed that the veteran's claim be referred to the 
Under Secretary for Benefits for an opinion regarding the 
likelihood that the veteran's prostate cancer was due to the 
veteran's exposure to ionizing radiation in service.  
Pursuant to these directions, the Chief Public Health and 
Environmental Hazards Officer provided an estimated maximum 
radiation dosage for the veteran in March 2003.  The 
veteran's file was then forwarded to the Director of the 
Compensation and Pension Service, who provided an opinion as 
to the likelihood the veteran's prostate cancer was related 
to ionizing radiation exposure during service.  This opinion 
is dated April 3, 2003.

In May 2003, the National Research Council published a report 
indicating that the methodology used to calculate upper-bound 
doses for both external and inhaled exposures by the Defense 
Threat Reduction Agency (DTRA) often underestimated exposure 
and was highly uncertain.  Since that time the methodology 
has been revised in order to more accurately calculate the 
upper-bound doses of those veteran's exposed to ionizing 
radiation.  The Board notes that the April 3, 2003 opinion 
mentioned above is based on a reconstructed dose estimate 
made prior to the instatement of the new methodology for 
calculating ionizing radiation dose estimates.  The Board 
finds that prior to deciding the veteran's claim, it must be 
determined whether the veteran's current dose estimate is 
correct and if not, a new dose estimate must be made.  

Accordingly, this case is REMANDED for the following:

1.  The RO should send the veteran's 
claim's file to the Under Secretary for 
Health.  The Under Secretary for Health 
should state whether or not the dose 
estimate provided in the March 31, 2003 
radiation review memorandum is correct in 
light of the changes in the method of 
calculating radiation dose estimates 
since the May 8, 2003 National Research 
Council report.  

2.  The RO should request that if the 
Under Secretary of Health finds that the 
March 31, 2003 radiation dose estimate is 
considered correct, that the Under 
Secretary prepare a statement of such, to 
be placed in the record, and returned to 
the RO.  

3.  If it is determined that, pursuant to 
the revised methodology, reconstructed 
dose estimates provided by DTRA reflect 
the veteran's was exposed to a higher 
radiation dosage than calculated before, 
the Under Secretary of Health should 
provide a new radiation dose estimate and 
then refer the veteran's file to the VA 
Under Secretary for Benefits for an 
opinion as to the likelihood that the 
veteran's prostate cancer was caused by 
inservice radiation exposure.   

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
determination remains adverse to the 
veteran, the veteran and his attorney 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




